PER CURIAM.
The order of the Unemployment Appeals Commission is reversed. The record demonstrates that the isolated incident employee is charged with committing “does not evince that type of willful or substantial disregard of the employer’s interests which rises to the level of misconduct as defined in Section *622443.036(26)[, Florida Statutes].” Castillo v. Sally Beauty Co., Inc., 637 So.2d 269, 270 (Fla. 3d DCA 1994); Grossman v. J.C. Penney Co.2071, 689 So.2d 1206 (Fla. 3d DCA 1997).
Reversed.